DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received 12/06/2019 and amended specification were received on 12/10/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (US 20050274073 A1) in view of Farah et al. (US 20190069497 A1), Zhan et al. (US 20180103599 A1), and Petruzzi et al. (US 4213271 A).
Regarding claim 24, Brooke teaches a hydroponic system (Figure 1) comprising: 
a tray having a drain opening near a bottom surface of the tray (Figure 1, Paragraphs [0031]-[0033]; reservoir 12 with top 11 and bottom 14 and drain hold 18 near bottom 14); 
a water circulation system configured to re-circulate water containing plant nutrients through the hydroponic system, the water circulation system configured to provide the water containing the plant nutrients to the tray (Figure 9, Paragraph [0052]; pump 44 pumps water up 
one or more lids configured to fit into the tray at the same time, the one or more lids collectively comprise a first opening and a second opening configured to be the same vertical distance above the water level (Figure 1, Paragraphs [0012]-[0013]; multiple lids fit in the tray at the same time at the same height with first and second openings); 
a first net cup comprising a first ridge configured to secure the first net cup into the first opening (Figure 1, Paragraph [0043]; inserts 50a have access ports for planting pots 69; Paragraph [0048]; pots 69 have irrigation holes in a mesh arrangement acting as a net cup along with a ridge to rest in access port), configured to contact the water that is being conveyed along the bottom surface of the tray (depending on the amount of water therein); and
a second net cup comprising a second ridge configured to secure the second net cup into the second opening (Figure 1, Paragraph [0043]; inserts 50b have access ports for planting pots 70; Paragraph [0048]; pots 70 have irrigation holes in a mesh arrangement acting as a net cup along with a ridge to rest in access port), configured to contact the water that is being conveyed along the bottom surface of the tray (depending on the amount of water therein), wherein the second net cup is configured to hold a longer length of hydroponic growing medium above the water than the first net cup (longer as show by the wider diameter of the pot 70 vs pot 69).

Brooke does not teach specifically a water re-circulation system; the first net cup configured to contact the water that is conveyed along the bottom surface of the tray; a dam structure on the bottom surface of the tray; the dam structure configured to control a level of the water; and the second net cup comprising a second ridge configured to secure the second net cup into the second opening, configured to contact the water that is conveyed along the bottom surface of the tray, wherein the second net cup has an upward extension above the second opening such that a top of the second net cup is further above the bottom surface of the tray than a top of the first net cup.
Farah teaches hydroponic system a water re-circulation system (Paragraph [0039]; recirculates for water/nutrient conservation); and
a first and a second net cup configured to contact the water that is conveyed along the bottom surface of the tray (Figure 4, Paragraph [0047]; grow chamber can be set to hydroponic 400 where plant is in contact with water).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system of Brooke with the water re-circulation system and plant contact with the water as taught by Farah in order to conserve water/nutrients and to situate the plant in the best way to optimize growth.
Zhan teaches a hydroponic system comprising dam structure on the bottom surface of the tray (Figure 3A, Paragraph [0128]; dam member 150); 
the dam structure configured to control a level of the water (Paragraph [0128]; control the culture solution that flows through the tank).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system of Brooke with the dam structure as taught by Zhan in order to control the culture solution flowing out of the apparatus (Zhan: Paragraph [0128]).
Petruzzi teaches a plant apparatus wherein a planter cup (Figure 1; planter 10) comprising a second ridge (Figure 2; terminal edge 34) configured to secure the planter cup (second net cup) into the second opening (Figure 2; secured on flange portion 13 in tray support 12), wherein the planter has an upward extension above the second opening such that a top of the planter is further above the bottom surface of the tray than a top of the first net cup (Figures 1-2; planter 10 extends well above the top surface of tray support 12), wherein the planter is configured to hold a longer length of hydroponic growing medium above the top of the tray (Figures 1-2; planter 10 is longer to hold a longer length of growing medium).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic system second net cup of Brooke with the second ridge and longer length planter as taught by Petruzzi in order to best accommodate plants that have longer root systems and require more grow medium to optimally grow in.
Additionally, Brooke as modified above discloses the claimed invention except for the hydroponic grow medium of the second net cup being longer than that of the first net cup. It would have been an obvious matter of design choice to implement a longer length hydroponic grow medium in the second net cup in order to best accommodate plants that have longer root systems and require more grow medium to optimally grow in, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 1, 3-9, 11, 13-18, and 20-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record Brooke et al. (US 20050274073 A1) teaches different lids holding different sized plants to be disposed in a singular tray at the same time. The prior art of record Farah et al. (US 20190069497 A1) teaches a singular system being capable of being adjusted to various heights. However, neither reference teaches or suggests disposing different lids disposed at different heights fit in one single tray at the same time. Therefore, the prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The cancellation of claim 24 or the incorporation of the limitation requiring different lids disposed at different heights fit in one single tray at the same time into claim 24 would place this application in condition for allowance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 24 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fraze (US 466217 A) relates to a planer comprising a ridge the supports the planter in an opening of a tray wherein an upper portion of the planter extends above the surface of the tray, which is relevant to the claimed subject matter of claim 24.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642